Title: To George Washington from Robert Morris, 9 June 1794
From: Morris, Robert
To: Washington, George


               
                  Dear Sir
                  Philada June 9th 1794
               
               The multiplicity of my engagements did not hinder me from Considering in conjunction with Mr Greenleaf the Contents of your letter of the 26th of last Month, altho those engagements occupied me too much to admit of an earlier reply.
               We viewed and considered the proposition you were pleased to make, several times, and finally came to the conclusion, that due regard to our own interests would not admit of our acquiescence, The price or value being fixed so high in our estimation as not to admit of that reward for the use of our resources, which many other objects now offer. I return therefore all the Papers herewith & also a Copy of the Great Kanahwa & other Survey’s. I am sorry that we cannot be the purchasers, the price so far exceeding our expectations puts it out of our power to make an offer I must however in justice observe that Your prices are such as may probably be obtained by selling the property in detail but even in that way there could be no chance of our obtaining the Compensation which a variety of other pursuits offer to us. With the most perfect Esteem & respect I am Dr sir Your obedt hble servt
               
                  Robt Morris
               
            